Abatement Order filed February 09, 2022




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                             NO. 14-20-00616-CV
                                  ____________

  HOUSTON ASTROS, LLC AND HOUSTON ASTROS MANAGEMENT,
                        INC., Appellants

                                        V.

   ADAM WALLACH, ON BEHALF OF HIMSELF AND ALL OTHERS
               SIMILARLY SITUATED, Appellees


                   On Appeal from the 152nd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-10637

                           ABATEMENT ORDER

      On February 8, 2022, the parties notified this court that the parties had
reached an agreement to settle the issues on appeal. Accordingly, we issue the
following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until April 18, 2022. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by any party, or the court may reinstate the appeal on its
own motion.



                                       PER CURIAM



Panel Consists of Justices Wise, Bourliot, and Wilson.